per curiam:

El apelante fué acusado de infringir la Ley de la Bolita. La acusación surgió con motivo de un allana-miento efectuado en su residencia sita en el Barrio CapeLllo-de Río Piedras.
De los autos resulta que el detective E. Torres Pérez, pre-paró la- documentación necesaria para allanar la residencia del acusado. Redactó la declaración, preparó la orden de allanamiento y presentó los documentos al Juez Municipal de Río Piedras, en su residencia en Santurce. Luego del Juez leer la declaración, le pidió que la firmase y expidió entonces, la orden de allanamiento la que dos días después de su expe-dición fué diligenciada por E. Torres Pérez, en unión de otros detectives.
Del registro practicado resultó que el acusado tenía en su poder listas de números de tres cifras con una raya a la de-recha separando dicho número de otro que tiene una o dos. cifras; también tenía dinero, entre el que encontraron 27% libras de centavos y además bolos y bolsas de papel.
Oportunamente el apelante radicó una moción interesándo-la supresión y devolución de los materiales ocupados, la cual fué declarada sin lugar. Visto el caso, con la sola declara-ción del detective Torres Pérez, quien explicó cómo se había efectuado el allanamiento y declaró sobre lo que en la casa del acusado encontraron, así como la relación existente entre los objetos ocupados y el juego de la bolita, el acusado fué con-victo y sentenciado a cumplir un año de cárcel.
*320Alega que la sentencia debe ser revocada porque: (1) la acusación no aduce hechos constitutivos de delito; (2) el Tribunal cometió error al declarar sin lugar la moción sobre' supresión de evidencia; (3) se admitió en evidencia dinero ocupado en poder del apelante, sin establecerse relación entre dicho dinero y el delito imputado; (4) se permitió al agente, quien aparece firmando el diligenciamiento, declarar sobre' evidencia que ocupó otro de los agentes que lo acompañaron en el registro; y (5) el Tribunal erró al declarar sin lugar' la moción de nonsuit.
Consideraremos, en el mismo orden, los errores apunta-dos por el apelante.
La acusación radicada expresa que . . tenía en su poder en su casa. 43 listas de números de tres guarismos, con unidad a la derecha, 14 listas de papel de máquina de sumar, con nombres y números y 20 cajas de cartón conteniendo bolos numerados y otros bolos sueltos, implementos y materiales éstos, que se pueden utilizar y se utilizan en el juego ilegal de la bolita.”
La denuncia, imputa pues, la posesión de materiales de bolita — no de material susceptible de uso inocente — y ya he-mos resuelto que ese solo hecho infringe la Ley núm. 220 de 1948 ((1) pág. 739). Pueblo v. Mantilla, ante, pág. 36.
La moción sobre devolución y supresión de evidencia expone una serie de motivos de nulidad que ahora pasamos a discutir.
(a) Que la orden de allanamiento no está dirigida a Emilio Torres Pérez, agente que la diligenció, ni a nadie en particular, para su diligenciamiento.
El artículo 507 del Código de Enjuiciamiento Criminal prescribe la forma en que se redactará la orden. La expe-dida en el presente caso sigue las palabras del estatuto, es decir, va dirigida: [a] “cualquier agente del Orden Público, Cuerpo de la Policía Insular de P. R., detectives, en el Dis-trito Judicial Municipal de Río Piedras, Puerto Rico.”
*321(b) Que la orden de allanamiento fué expedida sin causa probable, por contener la declaración que sirvió de base a la misma meras conclusiones de hecho y de derecho.
Luego de exponer este fundamento en su moción el ape-lante admite que la declaración jurada es similar a la expe-dida en el caso de certiorari titulado Pueblo v. Tribunal de Distrito, 69 D.P.R. 413, la cual fué declarada suficiente, y no expone el apelante razón alguna para que se revoque dicho caso.
(c) Que la orden fué expedida para ser cumplimen-tada de día o de noche, en violación de lo dispuesto en el artículo 511 del Código de Enjuiciamiento Criminal.
Si se examina la declaración jurada por Torres Pérez, se notará que, el material que se alegaba tenía el acusado, se encontraba en el lugar cuyo registro se solicitó, y eso es todo lo que requiere la ley para que la orden pueda ser diligenciada bien de día o de noche.
(d) Que la orden es nula porque en su parte dispo-sitiva no contiene mandato alguno al efecto de que debía ser cumplimentada y devuelta dentro de los diez días a partir de su fecha, según exige el artículo 512 del Código de Enjui-ciamiento Criminal.
En Pueblo v. Mantilla, supra, se resuelve esta cuestión adversamente a la proposición del apelante.
(e) Que el procedimiento es nulo por no expresar el certificado de diligenciamiento que el diligenciante entregara a la persona o dejara en la casa registrada un recibo de la propiedad ocupada, según el artículo 513 del Código de En-juiciamiento Criminal.
No impone el artículo 518, la obligación de expresar en el certificado de diligenciamiento que se ha dejado un recibo de la propiedad a la persona en cuyo poder se encontraran los artículos, o en la casa registrada. En manos del acusado está exigir el recibo, si es que no se le ha entregado. Cf. Pueblo v. Bracetty, 70 D.P.R. 665.
*322(/) Que el procedimiento es nulo porque no aparece del certificado de diligenciamiento que se registró la casa contra la cual iba dirigida la orden de allanamiento.
La orden de allanamiento iba dirigida contra la casa de John Doe, conocido por Ney sita en la calle 7 de Capetillo, Río Piedras, de mampostería, de una sola planta, pintada de color crema claro y puertas y ventanas de color brown, con una puerta y ventana al frente, colindando por el Este con la calle 7 de Capetillo, Río Piedras, Puerto Rico, por el lado Sur con un garage viejo y por los demás lados con otras casas residenciales de la misma calle y en el diligenciamiento se expresa que se procedió al registro de la casa de Enrique Tonje Clemente, alias Ney.
Mientras no se demuestre lo contrario, tenemos que dar por sentado que John Doe (Ney) y Enrique Tonje Clemente (alias Ney) son la misma persona. Habiéndose descrito tan detalladamente la casa en la orden de allanamiento y encon-trándose en ella el acusado, al diligenciamiento expresar que se allanó la casa de Ney, podemos concluir, a falta de prueba en contrario, que la registrada fué la casa descrita en la orden de allanamiento.
(g) Que los procedimientos seguidos en virtud de la orden de allanamiento son nulos porque no aparece del dili-genciamiento que el agente que la diligenció (E. Torres Pé-rez) fuera una de las personas autorizadas para diligenciarla.
La orden de allanamiento iba dirigida a cualquier agente del orden público en el Distrito Judicial Municipal de Río Piedras. Ya en el caso de Pueblo v. Aybar, 68 D.P.R. 6 se resolvió que el campo de acción de un policía o detective no está circunscrito a determinado municipio o distrito pudiendo prestar servicios en cualquier sitio de Puerto Rico, bien con carácter permanente o temporalmente.
 Arguye, además, el acusado, que la orden de alla-namiento expedida no es válida ya que no hubo declaración jurada que sirviera de base a la orden, pues el juez no exa-minó bajo juramento al querellante y de haberse hecho el *323examen, el juramento es nulo, ya que el mismo fué prestado ante el Juez Municipal de Río Piedras en Santurce, citando para esta última proposición los casos de Partido Popular v. Gallardo, 56 D.P.R. 706 y Pueblo v. Ilarraza, 56 D.P.R. 723.
La prueba fué al efecto de que el detective Torres Pérez llevó ante el Juez una declaración sin firmar, que el Juez, luego de leerla, le indicó que la firmara, procediendo el Juez a firmarla también, y a base de esa declaración jurada, expi-dió la orden. El juramento no requiere una forma solemne y ritualista.
Considerando la segunda cuestión, si bien es verdad que el lenguaje del caso de Partido Popular, supra, y el de Pueblo v. Ilarraza, supra, sostiene la proposición del apelante, lo que en verdad resuelve es que un juez municipal o de paz no puede autorizar juramentos para actos a realizarse fuera de su distrito, pero no que un juez municipal o de paz tenga que trasladarse a un punto dentro de su distrito para poder auto-rizar un juramento.
Sostiene el apelante que el tribunal inferior erró al admitir el dinero ocupado en evidencia por no haberse demos-trado relación entre dicho dinero y la comisión del delito. El detective Torres Pérez declaró que las listas de números ocupadas eran de las que se usan en el juego de la bolita, que se juega con dinero y habiéndosele ocupado al acusado estas listas y dinero, quedó establecida la relación entre el dinero y el delito imputado.
Señala como error incurrido por el tribunal inferior el no eliminar la declaración del agente Torres Pérez, quien diligenció la orden de allanamiento, en lo que respecta a la ocupación de cierta evidencia por otro agente, a pesar de ser dicha declaración contraria a lo que aparece del diligencia-miento.
Precisamente en el diligenciamiento Torres Pérez afirma que practicó el registro en unión de otros detectives que men-ciona. Cualquier cosa que ellos ocuparan era como si el pro-pio declarante la hubiera ocupado.
*324Por último, consideraremos la cuestión de si el tribunal erró al declarar sin lugar la moción de nonsuit. Clara-mente el tribunal sentenciador actuó correctamente al dene-garla. La evidencia demostró que el acusado tenía en su poder material de bolita, y de acuerdo con el caso de Pueblo v. Mantilla, supra, eso es suficiente.

Procede la confirmación de la sentencia.